Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
Response to Amendment
2.	Applicant’s amendments filed 12/03/2021 the claims are accepted and entered. In this amendment, claims 1 and 11-13 have been amended; claim 3 is canceled; and claim 14 is added.
3.	Terminal Disclaimer filed on 12/03/2021 has been approved and made of record.   
Response to Argument
4.	Applicant’s arguments filed on 12/03/2021 regarding the 101 rejection have been fully considered but they are not persuasive for the reason below:
	Applicant’s arguments:
a.	The claims are not reciting a mental process but rather a process perform by a computer (page 28 lines 1-2).

Examiner’s response: The examiner respectfully disagrees. The previous Office action were also rejected based on methods of Organizing Human Activity (following rules or instructions), e.g. importing specification data which at least one of specify predefined conditions under which the measurement sequence is to 20be performed and specify the predefined conditions under which examination features are to be evaluated, checking the data necessary for creating the measurement protocol as to whether at least one of the predefined conditions under which the entire measurement sequence is to be performed 25were met and the predefined conditions under which individual 
The mere nominal recitation of using a coordinate-measuring machine (CMM) does not take the claim limitation out of the organizing human activity processes grouping. Thus, the claim recites a method of organizing human activity (step 2 A- prong I is yes).
The additional elements of a computer being integrated into a CMM includes a CRM for 5a measurement computer and an evaluation computer for the CMM, where CMM is a generic routine and conventional equipment performs generic functions by the generic computer which does not amount significantly and recording measurement points on a surface of a workpiece using the CMM according to a measurement sequence which is specified by an examination plan is also generic routine as recording data, which is a form of insignificantly extra-solution activity. The use of the CMM in the method steps, so it does not make the claim amount to significantly more than the abstract idea or integrate it into a practical application. It merely identifies a general field of use corresponding to the data (step 2 A- prong II is no). Please refer to the 101 rejection below for further details regarding the eligibility analysis.

b.	Applicant further argues that the claims are integrated into a practical application. The generation of measurement protocol which include information as to the compliance/non-compliance with individual conditions provides a very valuable improvement to the technology of coordinate measurement machines (CMM). With the 

Examiner’s response: The examiner respectfully disagrees. The claims do not recite additional elements that could provide any valuable improvement instead it provides generic, routine steps of the CMM and computer performed which do not amount significantly more than the abstract idea. There is no specific element nor limitation to prove how the system provides such improvement. 

c.	Furthermore, Applicant argues that as noted in the specification, the temperature, for example, of the work piece can cause an expansion of the work and cause measurements points taken when the workpiece is at an elevated temperature to be inaccurate. The inclusion of compliance data indicates whether the workpiece in the aforementioned example is within a specified temperature range, thus ensuring the accuracy or at least a level of accuracy for the measurement points. Thus, the underlying technology, the coordinate measuring machine with an integrated computer, is greatly improved via the method according to which the computer integrated therein generates a measurement protocol which includes information which enables a person or machine reviewing the results of the measurements in the measurement protocol to assess their accuracy and thus reliability of the measurements performed by the CMM. Thus, the applicant's claims lead to an improvement of the technology and is integrated into a practical application, generating measurement protocols with an improved reliability (page 28 last 6 line to page 29 first paragraph).

Examiner’s response: In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as noted in the specification, the temperature, for example, of the workpiece can cause an expansion of the work and cause measurements points taken when the workpiece is at elevated temperature…...) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Thus, for the above reasons, the 101 rejection is maintained. 
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-2 and 4-14 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
	Specifically, representative Claim 1 recites ”importing data necessary for creating the measurement protocol into the computer which is integrated into the
coordinate-measuring machine, the data having been generated based on a measurement 10sequence by the coordinate-measuring machine, wherein said data were generated by the following steps: a) recording measurement points on a surface of a workpiece using the coordinate-measuring machine according to a measurement sequence which is specified by an examination plan, 15b) evaluating the examination plan using the recorded measurement points and generating the data necessary for creating the measurement protocol; importing into the computer which is integrated into the coordinate-measuring machine, specification data which at least one of specify predefined conditions under which the measurement sequence is to 20be performed and specify the predefined conditions under which examination features are to be evaluated; checking via the computer which is integrated into the
coordinate-measuring machine, the data necessary for creating the measurement protocol as to whether at least one of the predefined conditions under which the entire measurement sequence is to be performed 25were met and the predefined conditions under which individual examination features to be examined are to be evaluated were met; and, creating via the computer which is integrated into the
coordinate-measuring machine, the measurement protocol as an electronic document, 41in which at least one of a compliance and a non-compliance with individual conditions in accordance with the specification data is documented in the measurement protocol so as to indicate whether the coordinate-measuring machine provided measurement points within a predetermined accuracy specification.”

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (system).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), such as the data having been generated based on a measurement 10sequence by the coordinate-measuring machine, importing data necessary for creating the measurement protocol, evaluating the 
The mere nominal recitation of using a coordinate-measuring machine (CMM) does not take the claim limitation out of the mental or organizing human activity processes grouping. Thus, the claim recites a mental process (step 2 A- prong I is yes).
Similar limitations comprise the abstract idea of Claims 11-13.  

Next, under the Step 2A, Prong II, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: the recitations of a computer being integrated into a CMM includes a CRM for 5a measurement computer and an evaluation computer for the CMM, where 
The additional elements in the preamble of “A method, a computer, a CMM, and a system” of claims 1 and 11-14 are not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.    
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2 and 4-10 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be 
              Allowable Subject Matter
7.	Claims 1-2 and 4-14 would be allowed if the 101 rejection is corrected. Please refer to the previous Office action for the examiner's statement of reasons for the indication of allowable subject matter. 
Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863